

116 S4610 IS: Wear Your Mask Act
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4610IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Blumenthal (for himself, Mr. Carper, Mr. Brown, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require face masks in Federal facilities to prevent the transmission of SARS–CoV–2, and for other purposes.1.Short titleThis Act may be cited as the Wear Your Mask Act.2.Masks required in Federal facilities(a)Masks requiredEach Federal agency shall take action to ensure that an individual is required to wear a face mask if such individual is—(1)inside a Federal facility under the jurisdiction of such agency; and(2)within 6 feet of another individual.(b)EnforcementA Federal agency may remove or deny service to an individual who fails to wear a mask in accordance with subsection (a).(c)Provision of masksEach Federal agency shall make face masks available at each entrance to a Federal facility at which such agency maintains a presence.(d)FundingA Federal agency shall use funds otherwise appropriated to such agency to carry out this section.(e)DefinitionsIn this section, the following definitions apply:(1)Capitol BuildingsThe term Capitol Buildings has the meaning given such term in section 5101 of title 40, United States Code.(2)Face maskThe term face mask means a mask covering both the nose and mouth, or other protective face covering, that reasonably can be expected to minimize the transmission of SARS–CoV–2.(3)Federal agencyThe term Federal agency has the meaning given such term in section 102 of title 40, United States Code, except that with respect to Capitol Buildings the Office of the Architect of the Capitol shall be treated as the relevant Federal agency.(4)Federal facilityThe term Federal facility means—(A)a building or any part thereof owned or leased by the Federal Government for use by a Federal agency; and(B)the Capitol Buildings or any part thereof.(f)TerminationThe requirements of this section shall cease to have effect on the date on which the Director of the National Institute of Allergy and Infectious Diseases determines, and publishes in the Federal Register a notification of such determination, that the requirement to wear a mask is no longer necessary to prevent transmission of SARS–CoV–2.